Citation Nr: 1551053	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from April 18, 2013 to April 19, 2013.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision of the Department of Veterans' Affairs (VA) Medical Center in Fort Harrison, Montana.  In that decision, the VA Medical Center denied entitlement to payment or reimbursement for medical expenses incurred at Memorial Health Systems from April 18, 2013 to April 19, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement from VA concerning medical expenses incurred for services rendered at Memorial Health Systems (Memorial) from April 18, 2013 to April 19, 2013.  There are currently no treatment records from this facility in the file and there is no other evidence to indicate what treatment was actually received at that facility or what diagnoses were provided.  An emergency department treatment note from Memorial appears to be included among the Veteran's paperless records in the Virtual VA system in that a scanned emergency department note dated on April 18, 2013 is among these records.  However, the actual treatment record is not visible and instructions on how to view the document in VISTA imaging are provided.

Hence, in light of the fact that the Board is unable to adequately determine the nature of the treatment received at Memorial from April 18, 2013 to April 19, 2013, a remand is necessary to attempt to obtain all relevant treatment records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the scanned document associated with the April 2013 scanned emergency department note which is reportedly available in VISTA imaging.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment at Memorial Health Systems from April 18, 2013 to April 19, 2013.  The AOJ shall attempt to obtain any records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




